Exhibit 10.7

 

FIRST AMENDMENT TO

CARRAMERICA REALTY CORPORATION

1997 STOCK OPTION AND INCENTIVE PLAN

 

CarrAmerica Realty Corporation, a Maryland corporation (the “Company”), hereby
certifies as follows:

 

1. The Company deems it appropriate to execute this certificate to evidence
adoption of an amendment to its 1997 Stock Option and Incentive Plan (the
“Plan”) that reserved shares of stock available to be issued under the Plan for
issuance by certain companies that are affiliated with the Company to their
employees (the “Amendment”).

 

2. Effective August 4, 1997, the Board of Directors of the Company adopted the
Amendment.

 

3. A new Section 25 therefore has been added to the Plan, effective as of
August 4, 1997, which reads as follows:

 

“25. GRANTS TO OFFICERS AND EMPLOYEES OF AFFILIATED COMPANIES

 

Subject to adjustment as provided in SECTION 16 hereof, the Company hereby
reserves 500,000 of shares of Stock available for issuance under the Plan to be
issued to Carr Real Estate Services, Inc., Carr Development & Construction,
Inc., CarrAmerica Acquisition Sub, Inc. and such other companies that may be
created in the future in which the Company owns at least a 90% economic interest
(such companies being referred to herein as “Affiliated Companies”) in
connection with grants by such Affiliated Companies of options to purchase Stock
of the Company, restricted Stock, or restricted Stock units to their officers
and employees. Any such grants shall be considered to be grants of Options,
Restricted Stock or Restricted Stock Units, as applicable, made under the Plan,
except that decisions with respect to the making of individual grants, and the
terms thereof, shall be made by the boards of directors (or committees thereof)
of such Affiliated Companies.”

 

IN WITNESS WHEREOF, the Company has caused this certificate to be signed by the
undersigned, a duly authorized officer of the Company, as of December 31, 1998.

 

CarrAmerica Realty Corporation

By:  

/s/ Linda A. Madrid

   

Linda A. Madrid

Managing Director

 

Attest:   

/s/ Kelly N. Holdcraft

   

Kelly N. Holdcraft

Assistant Secretary